      CASE 0:19-cv-02660-JNE-TNL Document 59 Filed 06/05/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA

UNITED FOOD AND COMMERCIAL
WORKERS UNION, LOCAL No. 663, et al.,
                                                   Case No. 18-cv-2660 (JNE/TNL)
                                    Plaintiffs,

        v.

UNITED STATES DEPARTMENT OF
AGRICULTURE,

                                  Defendant.



                        DECLARATION OF MATTHEW UTECHT

       I, Matt Utecht, declare as follows:
       1.      My name is Matt Utecht.

       2.      I am the President of UFCW Local 663.

       3.      As President, I have general supervision of all of Local 663’s affairs, and preside

over local union meetings and at meetings of the Local Union Executive Board.

       4.      UFCW Local 663 represents approximately 1,900 meatpacking workers at the

JBS pork plant in Worthington, Minnesota.

       5.      The JBS plant in Worthington is both a kill and cut facility.

       6.      Our members at JBS work in all aspects of production, including on the kill floor

and in evisceration.

       7.      Since the COVID-19 outbreak production has slowed.

       8.      Plant management has indicated that it wants to resume operations at full

capacity.
CASE 0:19-cv-02660-JNE-TNL Document 59 Filed 06/05/20 Page 2 of 2
